Exhibit 10.5

Pinnacle Bankshares Corporation

Directors’ Annual Compensation

As of December 31, 2009

 

Annual Retainer

   Amount

Service as Director for the Company

   $2,000

Service as Director for the Bank

   $4,000

Additional Committee Chair Annual Retainer

  

Service as Chair of Audit Committee

   $1,500

Service as Chair of Compensation Committee

   $1,000

Meeting Fees (Non-Employee Directors)

  

Committee Meetings for the Company

   $250 per meeting

Committee Meetings for the Bank

   $250 per meeting